                   Case 1:19-cv-01800-SAB Document 19 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JALEN LAWRENCE GREEN,                                       Case No. 1:19-cv-01800-SAB

12                        Plaintiff,                                 ORDER REQUIRING COMMISSIONER OF
                                                                     SOCIAL SECURITY TO FILE A COPY OF
13               v.                                                  THE ADMINISTRATIVE RECORD THAT
                                                                     COMPLIES WITH THE SCHEDULING
14       COMMISSIONER OF SOCIAL SECURITY,                            ORDER

15                        Defendant.                                 FIFTEEN DAY DEADLINE

16

17              Jalen Lawrence Green (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an

19 application for disability benefits pursuant to the Social Security Act. On January 3, 2020, the
20 scheduling order was filed in this action. (ECF No. 6.) Pursuant to the scheduling order, the

21 Defendant was to file the administrative record within one hundred and twenty days of service of

22 the complaint. (Id. at 2.) Further, the scheduling order provided, “The administrative record

23 shall only be filed electronically and, to the extent practicable, provided in Optical

24 Character Recognition (“OCR”) format.”) (Id. (emphasis in original).) The administrative

25 record was filed in this action on May 26, 2020, but the Court notes that it is not filed in OCR
          1
26 format. (ECF No. 11.)
27
     1
         The Court has recently noticed in several other cases that the records were not filed in OCR format, but the cases
28 have been or will addressed without requiring the defendant to file the administrative record in OCR format. See


                                                                 1
               Case 1:19-cv-01800-SAB Document 19 Filed 10/02/20 Page 2 of 2


 1 The Court shall require the Commissioner to file a copy of the administrative record in OCR

 2 format in this action and to verify that the transcript in all Social Security actions pending before

 3 the undersigned have been filed in OCR format.

 4           Accordingly, IT IS HEREBY ORDERED that within fifteen (15) days from the date of

 5 service of this order, the Commissioner shall file a copy of the administrative record in OCR

 6 format in this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:       October 2, 2020
                                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     Ramirez v. Commissioner of Social Security, No. 1:19-cv-01323-SAB (ECF No. 10); and Gonzalez v.
28 Commissioner of Social Security, No. 1:19-cv-01128-SAB (ECF No. 10).


                                                          2
